Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered December 16, 2002 in a proceeding pursuant to Social Services Law § 384-b. The order revoked the order of suspended judgment, terminated respondent’s parental rights and transferred the guardianship and custody of respondent’s children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner established by a preponderance of the evidence that respondent failed to comply with the terms and conditions set forth in the order of suspended judgment, and thus Family Court properly revoked that order and terminated respondent’s parental rights (see Matter of Michael B., 80 NY2d 299, 311 [1992]; Matter of Jennifer T., 224 AD2d 843, 843-844 [1996]; Matter of Grace Q., 200 AD2d 894, 895 *1213[1994]). The evidence adduced at the hearing establishes that, contrary to the conditions of that order, respondent failed to enroll herself and the children in recommended counseling; failed to maintain financial stability, which resulted in her eviction from her apartment; allowed her boyfriend to reside with her and the children without petitioner’s permission; and facilitated contact between her son Michael and his father, whose parental rights had been terminated. Thus, we conclude that the court properly terminated respondent’s parental rights (see Matter of Orange County Dept. of Social Servs. v Lisa Sue C., 220 AD2d 511 [1995]). Present—Green, J.P., Pine, Kehoe, Gorski and Hayes, JJ.